By the Court.
The offense is within the Statute of Limitations, being punishable by fine, or without, at the *22discretion of tbe court. Tbe construction of this statute bas been liberal, extending it to offenses wbicb might be punished by fine, or without, at tbe discretion of tbe courts as fornication, riots, etc. Tbe exceptions in tbe act do not extend to this case; for, by statute, no bind of forgery is punished with such severity as loss of limb; and at common law, punishments are never more severe than by statute.